Citation Nr: 1105262	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (VA) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for cataracts.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bronchitis.

4.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for coronary artery 
disease.

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the residuals of 
chemical contamination.
7.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for gastroesophageal 
reflux disease.

8.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for impotence.

9.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a prostate 
disorder.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability manifested by numbness of the neck, shoulders, arms, 
and hands.

11.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, other than posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach




INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1955.  

This case was previously before the Board of Veterans' Appeals 
(Board) in March 2010, at which time, it was remanded for further 
development.  Following the requested development, the VA Appeals 
Management Center (AMC) in Washington, D.C. confirmed and 
continued the denials of entitlement to service connection for a 
low back disorder, cataracts, bronchitis, coronary artery 
disease, hypertension, the residuals of chemical contamination, 
gastroesophageal reflux disease, impotence, a prostate disorder, 
a disability manifested by numbness of the neck, shoulders, arms, 
and hands, and a psychiatric disorder other than PTSD.  
Thereafter, the case was returned to the Board for further 
appellate action.

In March 2010, during the course of the appeal, the Veteran had a 
hearing at the RO before the Veterans Law Judge whose signature 
appears below.  Please note this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for a low back disorder.  

2.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a low back disorder, including degenerative joint disease. 

3.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for cataracts.  

4.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
cataracts. 

5.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for bronchitis.  

6.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
bronchitis.   

7.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for coronary artery disease.  

8.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
coronary artery disease. 

9.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for hypertension.  

10.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
hypertension. 

11.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for the residuals of chemical contamination.  

12.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
the residuals of chemical contamination. 

13.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for gastroesophageal reflux disease.  

14.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
gastroesophageal reflux disease. 

15.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for impotence.  

16.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
impotence. 

17.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for a prostate disorder.  

18.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a prostate disorder. 

19.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for a disorder, manifested by numbness of the neck, 
shoulders, arms, and hands.  

20.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a disorder, manifested by numbness of the neck, shoulders, arms, 
and hands. 

21.  In an unappealed rating decision, dated in October 2005, the 
RO denied the Veteran's claim of entitlement to service 
connection for a psychiatric disorder, other than PTSD.  

22.  Evidence associated with the record since the RO's October 
2005 decision is either cumulative or redundant and, by itself or 
in connection with evidence previously assembled, does not relate 
to an unestablished fact or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
a psychiatric disorder, other than PTSD. 


CONCLUSIONS OF LAW

1.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a low 
back disorder, including degenerative joint disease, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence has not been submitted to reopen the 
Veteran's claim of entitlement to service connection for a low 
back disorder, including degenerative joint disease.  38 U.S.C.A. 
§ 5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2010).

3.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
cataracts, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

4.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
cataracts.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.156 (2010).

5.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
bronchitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

6.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
bronchitis.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.156 (2010).

7.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for coronary 
artery disease, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).

8.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
coronary artery disease.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2006); 38 C.F.R. § 3.156 (2010).

9.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
hypertension, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).

10.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.156 (2010).
11.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for the 
residuals of chemical contamination, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

12. New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for the 
residuals of chemical contamination.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2010).

13.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
gastroesophageal reflux disease, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2010).

14.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
gastroesophageal reflux disease.  38 U.S.C.A. § 5108 (West 2002 
and Supp. 2006); 38 C.F.R. § 3.156 (2010).

15.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for 
impotence, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2010).

16.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
impotence.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2006); 38 
C.F.R. § 3.156 (2010).

17.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
prostate disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2010).

18.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for a 
prostate disorder.  38 U.S.C.A. § 5108 (West 2002 and Supp. 
2006); 38 C.F.R. § 3.156 (2010).

19.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for numbness 
of the neck, shoulders, arms, and hands, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

20.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
numbness of the neck, shoulders, arms, and hands.  38 U.S.C.A. § 
5108 (West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2010).

21.  The RO's October 2005 rating decision, which denied the 
Veteran's claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

22.  New and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for a 
psychiatric disorder, other than PTSD.  38 U.S.C.A. § 5108 
(West 2002 and Supp. 2006); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the 
Board must determine whether VA has met its statutory duty to 
assist him in the development of the issues of entitlement to 
service connection for a low back disorder; cataracts; 
bronchitis; coronary artery disease; hypertension; the residuals 
of chemical contamination; gastroesophageal reflux disease, 
impotence; a prostate disorder; a disability manifested by 
numbness of the neck, shoulders, arms, and hands; and a 
psychiatric disorder, other than PTSD.

A review of the record discloses that this is not the Veteran's 
first claim entitlement to service connection the foregoing 
disorders.  Such claims were initially denied by the RO in 
October 2005.  The Veteran was notified of each of those 
decisions, as well as his appellate rights.  Although he filed a 
timely notice of disagreement, he withdrew his appeal, with 
respect to all issues, in February 2006.  Therefore, the October 
2005 decisions became final under the law and regulations then in 
effect.  38 U.S.C. § 7104(West 2002); 38 C.F.R. § 20.1103 (2005).  

In 2007, the Veteran filed an application to reopen his claims of 
entitlement to service connection for a low back disorder; 
cataracts; bronchitis; coronary artery disease; hypertension; the 
residuals of chemical contamination, gastroesophageal reflux 
disease; impotence; a prostate disorder; a disability manifested 
by numbness of the neck, shoulders, arms, and hands; and a 
psychiatric disorder, other than PTSD.  After reviewing the 
record, the Board finds no issue as to providing an appropriate 
application form or completeness of the application. 

Beginning in September 2007, VA notified the Veteran of the 
information and evidence necessary to substantiate and complete 
his claims, including the evidence to be provided by him, and 
notice of the evidence VA would attempt to obtain.  VA informed 
him of the criteria for service connection and set forth the 
criteria, generally, for rating service-connected disabilities 
and for assigning effective dates, should service connection be 
granted.  In addition, VA informed the Veteran of the bases for 
the prior denials and advised him of the evidence necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA also 
informed him of the evidence necessary to support the underlying 
service connection claim.  

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA to 
make reasonable efforts to obtain relevant records (including 
private records) that the Veteran adequately identifies to VA and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, 
the duty to assist is not a one-way street.  Olsen v. Principi, 3 
Vet. App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103.  

On several occasions, such as in March 2005, the RO attempted to 
obtain the Veteran's service treatment records from the National 
Personnel Records Center (NPRC) and the Veteran.  However, the 
NPRC notified the RO that the service treatment records had been 
destroyed in a 1973 fire at that facility.  

The Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board's analysis of the Veteran's claim has been 
undertaken with this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the appellant. See Russo v. 
Brown, 9 Vet. App. 46 (1996).  In this regard, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217-18 (2005) (the Court declined to apply an "adverse 
presumption" where records have been lost or destroyed while in 
Government control which would have required VA to disprove a 
claimant's allegation of injury or disease in service in these 
particular cases). 

In assisting the Veteran in the development of his claim, VA has 
informed the Veteran of the need for evidence of continuing 
symptomatology of his claimed disabilities, dated between the 
date of his separation from service and the present.  VA also 
informed him of the alternative types of evidence which could be 
used to support his claim, such as statements from former fellow 
service personnel; post-service records, dated proximate to the 
time of the Veteran's service or separation from service; letters 
written during service; and reports of post-service employment 
and/or insurance examinations.  To date, such records have not 
been supplied.

Because the Veteran has not provided any service medical records 
or alternative forms of evidence, and because he has not 
identified any potential sources where they may be located, there 
is no reason to believe that further efforts to obtain such 
evidence would be any more productive.  Additional development in 
this regard would unnecessarily impose additional burdens upon 
the Board with no reasonable possibility of any benefit flowing 
to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, such development is not warranted.

Although VA has been unsuccessful in its attempts to obtain or 
reconstruct the Veteran's service treatment records, VA has 
obtained or ensured the presence of the Veteran's post-service 
records, reflecting his treatment by private health care 
providers from April 1990 through November 2008; records 
reflecting his treatment by VA from June 2004 to September 2010; 
and the transcript of his March 2010 video conference with the 
undersigned Veterans Law Judge.  

In sum, the Veteran has been afforded a meaningful opportunity to 
participate in the development of his appeal.  He has not 
identified any outstanding evidence which could support any of 
his claims; and there is no evidence of any VA error in notifying 
or assisting the Veteran that could result in prejudice to him or 
that could otherwise affect the essential fairness of the 
adjudication.  Accordingly, the Board will proceed to determine 
whether or not new and material evidence has been received to 
reopen claims of entitlement to service connection for a low back 
disorder; cataracts; bronchitis; coronary artery disease; 
hypertension; the residuals of chemical contamination; 
gastroesophageal reflux disease; impotence; a prostate disorder; 
a disability manifested by numbness of the neck, shoulders, arms, 
and hands; and a psychiatric disorder other than PTSD.  

Analysis

During his video conference with the undersigned Veterans Law 
Judge, the Veteran testified that his low back disorder; 
cataracts; bronchitis; coronary artery disease; hypertension; the 
residuals of chemical contamination; gastroesophageal reflux 
disease; impotence; a prostate disorder; a disability manifested 
by numbness of the neck, shoulders, arms, and hands; and a 
psychiatric disorder other than PTSD were first manifested in or 
as a result of service.  In particular, the Veteran testified 
that his bronchitis was the result of his exposure to asbestos in 
service or to toxic substances to which he had been exposed 
during chemical, biological, and radiation training.  Therefore, 
he maintained that service connection was warranted.  However, 
after carefully considering the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against those claims.  
Accordingly, the appeal will be denied.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence 
must show (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  When the disease identity 
is established, there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b) (2010). 

Continuity of symptomatology is required only where the condition 
noted during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis (degenerative joint 
disease), coronary artery disease, and hypertension, service 
connection may be presumed when such disability is shown to a 
degree of 10 percent or more within one year of the Veteran's 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 
and Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307 
(2010).  

Service connection may also be granted when the evidence shows 
that a particular disability is proximately due to or the result 
of a disability for which service connection has already been 
established.  38 C.F.R. § 3.310(a) (2010).  Any increase in the 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  38 C.F.R. § 
3.310(b) (2010).  

The foregoing law and regulations notwithstanding, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

The Board acknowledges that the Veteran is competent to give 
testimony about what he experienced.  For example, he is 
competent to report that inservice, he first experienced back 
pain in service or numbness of the neck, shoulders, arms, and 
hands.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a 
layman, however, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis of those 
symptoms or the cause of a particular disability.  38 C.F.R. 
§ 3.159(a) (2010); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Therefore, his opinion, without more, cannot be 
considered credible evidence of service connection.  38 C.F.R. 
§ 3.159(a) (2010).  

Competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence if contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and 
decide where to give credit and where to withhold the same and, 
in so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is 
mindful that it cannot make its own independent medical 
determination, and that there must be plausible reasons for 
favoring one medical opinion over another.  Evans v. West, 12 
Vet. App. 22, 31 (1998).  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, as well as the relative merits of the expert's 
qualifications and analytical findings, and the probative weight 
of a medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  In this regard, contemporaneous evidence has greater 
probative weight than a history reported by the Veteran.  Curry 
v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In October 2005, when the RO denied the Veteran's claims, the 
evidence on file consisted of post-service records reflecting the 
Veteran's treatment by or through M. S., M.D, from December 1990 
through March 2005; records reflecting the Veteran's 
hospitalization at the St. John Medical Center from February to 
March 1991; and records reflecting the Veteran's treatment by VA 
from June 2004 through March 2005.  

The foregoing medical records were silent with respect to 
cataracts or any residuals of chemical contamination.  However, 
the report of the Veteran's hospitalization in February and 
March1991, did show that coronary artery disease and hypertension 
had been present since 1980.  The records from Dr. S. disclosed 
that in December 1990, the Veteran had been treated for 
complaints of left upper extremity pain, probably tendonitis, and 
that in November 2000, the Veteran had complained of a burning 
sensation in his neck with an intermittent loss of strength in 
his arms.  Records from Dr. S. also showed that the Veteran had 
been treated for a prostate disorder, diagnosed as prostatitis 
and benign prostatic hypertrophy, in June 1992 and impotence in 
August 1999.  An MRI, performed at St. Francis Hospital in 
November 1996, showed that the Veteran had a back disability, 
diagnosed primarily as degenerative disc disease.  
Gastroesophageal reflux disease was first manifested during 
treatment by Dr. S. in January 2004.  VA outpatient records, 
dated in June and November 2004, showed that the Veteran had a 
history of anxiety and bronchitis, respectively.  In any case, 
there was no evidence of continuing symptomatology from the time 
of the Veteran's discharge from service in 1955 through the onset 
of his various disabilities beginning in 1980.  Moreover, there 
were no findings of any relationship between any of the Veteran's 
disabilities and service.  Absent evidence of a nexus to service, 
the Veteran did not meet the criteria for service connection for 
any of the claimed disabilities.  Accordingly, service connection 
for those disabilities was denied; and, as noted above, those 
decisions became final.

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. § 7105.  
The exception to this rule is 38 U.S.C.A. § 5108 which provides 
that if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the VA shall reopen 
the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and 
material evidence, the Board must first determine whether the 
Veteran has, in fact, presented new and material evidence under 
38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a 
claim is presumed credible for the limited purpose of 
ascertaining its materiality.  Justus v. Principi 3 Vet. App. 
510, 512 (1992).  

New evidence means existing evidence not previously submitted to 
VA decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the Veteran in the development 
of his claim has been fulfilled.  See Elkins v. West, 12 Vet. 
App. 209 (1999).
Evidence added to the record since the RO's October 2005 decision 
consists of VA records reflecting the Veteran's treatment from 
March 2005 through September 2010; a November 2010 report from C. 
K., D.O.; records and reports from P. E. B., M.D. and W. J. C., 
M.D.; and the transcript of the Veteran's video conference with 
the undersigned Veterans Law Judge.  Such evidence is new in the 
sense that it has not previously been before the VA.  

With respect to the claim of entitlement to service connection 
for cataracts, the additional evidence is also material.  Unlike 
the evidence on file in October 2005, VA treatment records, such 
as those dated in August 2010, now show a diagnosis of cataracts.  
As such, the additional evidence fills a deficit in the evidence 
which existed at the time of the RO's October 2005 decision.  
However, despite the fact that there is now a diagnosis of 
cataracts, the evidence does not raise a reasonable possibility 
of substantiating the claim of entitlement to service connection 
for that disorder.  Even when considered with the evidence 
previously of record, the additional evidence does not alter the 
fact that there was no diagnosis of cataracts in service, nor 
does it provide a continuity of symptomatology of cataracts since 
service.  As such, the additional evidence is not sufficient to 
meet the nexus criteria for service connection or to reopen the 
claim.  Accordingly, service connection for cataracts is not 
warranted, and the previous denial is confirmed and continued. 

Unlike the claim of entitlement to service connection for 
cataracts, the additional evidence is not material with respect 
to the other claims on appeal.  Rather, it is essentially 
cumulative or redundant in nature, as fails to fill the deficits 
which existed at the time of the prior denial.  Indeed, it shows 
no more than was previously known, i.e., that the Veteran's low 
back disorder; respiratory disorder; coronary artery disease; 
hypertension; residuals of chemical contamination; 
gastroesophageal reflux disease; impotence; prostate disorder; 
disorder of the neck; shoulders arms and hands; and psychiatric 
disorder, other than PTSD were first manifested many years after 
service and are unrelated thereto.  In this regard, there is no 
competent medical opinion, nor is there any continuing 
symptomatology to support a nexus to service.  

The additional records from P. E. B., M.D., show that the Veteran 
had numbness of the neck, shoulders, arms, and hands in May 2000.  
The additional records, such as those from W. J. C. M.D., show no 
more than continuing symptomatology since 2002 for coronary 
artery disease, a prostate disorder, or impotence.  The 
additional VA medical records show no more than continuing 
symptomatology since 2005 for a back disability, including 
degenerative joint disease; bronchitis; gastroesophageal reflux 
disease; hypertension; an anxiety disorder, not otherwise 
specified; and a depressive disorder, not otherwise specified.  
Even when considered with the evidence previously of record, the 
additional evidence is negative for any findings of a 
relationship to service.  In this regard, the record remains 
completely negative for any of the claimed disorders for at least 
25 years after service.  While not dispositive, the fact that the 
clinical evidence record does not provide support for the 
Veteran's contentions that he experienced continuous 
manifestations of the claimed disorders since service is highly 
probative evidence against the claim.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of the 
claimed condition).  

In November 2008, C. K., D.O., reported the Veteran's feeling 
that his exposure to contaminated water in service led to bowel 
disease.  However, Dr. K. is recounting no more than a history or 
belief provided by the Veteran.  A bare transcription of a lay 
history is not transformed into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Indeed, neither 
Dr. K. nor any of the other health care practitioners have found 
that the Veteran has any chronic, identifiable bowel disease due 
to the residuals of the claimed exposure.  

In VA Form 9, dated in February 2009, the Veteran contended that 
he had depression, as a result of his service-connected hearing 
loss disability and tinnitus.  Therefore, he suggested that 
service connection was warranted on a secondary basis.  38 C.F.R. 
§ 3.310.  Again, however, there is no competent evidence on file 
to support such a finding.  Parenthetically, the Board notes that 
a new etiological theory of entitlement does not amount to a new 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).
Finally, the Board notes that during his hearing, the Veteran 
raised contentions to the effect that his bronchitis was due, at 
least in part, to exposure to asbestos aboard ship in service or 
to his exposure to toxic substances, during chemical, biological, 
and radiation training.  However, there is no evidence of file to 
support either theory.  

In sum, the Board finds that since the Veteran's claims were 
denied by the RO in October 2005, the additional evidence is not 
new and material and does not raise a reasonable possibility of 
substantiating any of the claims.  Therefore, the additional 
evidence does not meet the criteria to reopen any of his claims 
of entitlement to service connection for a low back disorder; 
cataracts; bronchitis; coronary artery disease; hypertension; the 
residuals of chemical contamination; gastroesophageal reflux 
disease, impotence; a prostate disorder; a disability manifested 
by numbness of the neck, shoulders, arms, and hands; and a 
psychiatric disorder, other than PTSD..  Accordingly, the prior 
denials are confirmed and continued, and the appeal is denied.  


ORDER

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for a low back disorder.

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for cataracts.

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for bronchitis.

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for coronary artery disease.

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for hypertension.
New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for the residuals of chemical contamination.

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for gastroesophageal reflux disease.

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for impotence.

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for a prostate disorder.

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for a disability, manifested by numbness of the neck, 
shoulders, arms, and hands.

New and material evidence not having been presented, the 
application is denied to reopen a claim of entitlement to service 
connection for a psychiatric disorder other than PTSD.



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


